PER CURIAM:
Upon consideration of appellants’ motion to remand the case to the trial court and *863appellee’s motion to compel modification of the supersedeas order previously entered by the District Court of Appeal, it is
Ordered that the motion to remand the cause to the trial court made by appellants be and the same is hereby denied. It is further
Ordered that the appellants file in the trial court on or before ten days after this order is filed in the office of the Clerk of this Court, the additional supersedeas in the sum of $25,000 ordered by this Court on October 6, 1970, said bond to contain the same terms and conditions as that contained in the present supersedeas bond on file in the trial court. Failure to post such supersedeas bond within the time herein required shall entitle the appellee to proceed in the trial court with the enforcement of its judgment.
It is so ordered.
ERVIN, Acting C. J., ADKINS, and DREW (Retired), JJ., MANN, District Court Judge and CREWS, Circuit Judge, concur.